Title: To Benjamin Franklin from William Marshall, 30 October 1772
From: Marshall, William
To: Franklin, Benjamin


Sir.
Philadelphia October 30th. 1772
I beg leave to lay before you an affair very interesting to all in our Communion and to some thousands of other religious denominations in this extensive province. Ten petitions from sundry parts of the province were laid before our Legislative body last winter Setting forth the complication of grievances we labour under arising from our Conscientious Scruples about the mode of swearing by kissing the Gospels; and praying for an indulgence in swearing by an uplifted right hand the mode practised in Scotland Holland and Germany where the most of the Scruplers did originally come from.
The prayer of our Petitions has been granted with the greatest unanimity. Our petitions were enforced by sundry others from persons who tho they did not scruple the common mode themselves yet saw the difficulty we laboured under did pray for this indulgence to us as being for the good of the community; many of this last class of Petitioners were magistrates and other persons in some of the most important Stations in the Colony.

The mode of swearing by lifting up the hand and swearing by Almighty God is innocent in itself and in our opinion most agreable to his word the only rule of faith and manners among protestants; it is influential upon the wellfare of Government and agreable to the British Constitution particularly the Constitution of this highly favoured Colony which breathes so much tenderness to the Sacred rights of Conscience and is absolutely inimical to evry species of persecution for Conscience sake. It has been always used in Scotland and the New England Colonies without any inconvenience; Yea it is practised by our Sovereigns themselves when they take the Coronation oath for the protestant Establishment in North Britain pursuant to the union. It was allowed by Judges in England to be valid in the case of some Scots men who were called thither to give Evidence against the Rebels after the last Rebellion.
We can assure you Sir that our Scruples about kissing the Gospels in swearing do not arise from the want of Loyalty to our Soveregn king George or regard to the Laws of our Country, we can produce as triumphant Evidence of our Loyalty as any of our fellow subjects, nor from an affection of Novelty (for the mode now allowed us is not new), far less from any stubborness of Temper, but from a conscientious persuasion that lifting up the hand and swearing by God is most agreable to his revealed will in that solemn act of adoration. This is an affair very interesting to us and our posterity since it affects our religious Liberty and so nearly concerns our conscience which is exempted from human jurisdiction.
Tho’ some may view our conscientious scruples as groundless they are however invincible while we are not possessd of evidence that this is the case. We hope they will not be deemd a whimsical novelty, or having a tendency to injure Government by weaking the Solemnity of an oath or opning a door for unnecessary innovations; it is the very opposite to these we aim at. The weaknesses of subjects when not injurious to the interests of Community are tenderly provided for in our excellent Constitution. Moreover the mode of swearing by kissing the Gospels is not essential to the oath but is a circumstance which may be dispensed with when the investigation of Truth renders it necessary. The indulgence now granted us and which only wants the royal assent to render it permanent is not so much as has been granted to others which makes us hope that we shall be successfull. Quakers Menonists and Moravians are allowed the affirmation in lieu of an oath and Jews to swear by the Pentateuch, we are his majesty’s natural born subjects who only want the mode which takes [place?] already in different parts of the British Empire and in no place can indulgences of this kind be granted with greater propriety than in Pennsylvania; This Dr. Franklin well knows.
If this Law now made in our favour shall be reversed, I tremble to paint the consequences then upwards of six thousand sober and industrious inhabitants of this province must be reduced to a very disstressing alternative; Either they must violate the sacred rights of Conscience, or suffer in their persons and properties and be debarred from serving their Country in ev’ry case where an oath is required, an alternative very opposite to that Constitution erected by the great Sir William Penn and maintaind hither to inviolate by his Illustrious posterity yea to that Spirit which we found breathing in our legislative body when we laid our case before them. The speaker of the house and sundry of the Representives of this County pushd the affair in our favour with all the ardor as if it had been in behalf of Quakers. Our rising Community must be nipt in the bud if the royal assent is denied and that yoke of superstition wreathed again about our necks. May it therefore please you Sir to use your influence With our Gracious sovereign king George and the members of his honourable privy Council to prevent this Law made in our favour from being repealed and thereby you will more eminently serve a religious denomination, than in any other earthly concern. In their name I now address you, and having nothing more to add but best wishes for your health and prosperity, and that I am Sir your most obedient most humble Servant.
William Marshall.

If you are pleased to favour me with a Letter informing me how this matter that we are so anxious about: and so impatient to know the fate of, direct to, minister to the Scotch presbyterian Cong. in Philada. The members of our Presbytery who are six in number in this Province (and all of us Scotch-men) would have all signd this letter could it have suited to waite till our next meeting: for we are so far sccaterd that it is difficult to meet together frequently and I apprehended no time was to be lost in applying as above. If money be necessary in pursuance of this affair please to inform us (as we are quite ignorant of affairs of this nature) and it shall be remitted.

 
Endorsed: Revd Mr Marshall about the Mode of Swearing. Oct 30. 72
